Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 1 of 29




               Exhibit 3
                                        Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 2 of 29




 Humax makes WiFi systems including routers and extenders




https://quantum.humaxdigital.com/product/quantum-t9/





                                        Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 3 of 29




 The T9 AC2400 is a system that provides WiFi access




https://quantum.humaxdigital.com/product/quantum-t9/
                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 4 of 29




 The T9 AC2400 provides WiFi access simultaneously to multiple end units that are located throughout rooms in a
  building
                                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 5 of 29



https://quantum.humaxdigital.com/product/quantum-t9/
                                        Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 6 of 29




   The T9 AC2400 can control which WiFi signals are sent to which end units




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 7 of 29




    The T9 AC2400 has video streaming capabilities




https://quantum.humaxdigital.com/product/quantum-t9/
                                        Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 8 of 29




 The T9 AC2400 supports MU-MIMO and beam-forming technologies




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 9 of 29




https://quantum.humaxdigital.com/product/quantum-t9/
                                           Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 10 of 29




    The T9 AC2400 supports the latest advanced Wi-Fi standards (802.11n and 802.11ac) for maximum range and
     elimination of dead zones




https://quantum.humaxdigital.com/product/quantum-t9/
                                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 11 of 29




US7827581 vs. 802.11ac (Wi-Fi) Wireless Routers and Access Points
Summary:

These charts compare claims 1, 6 and 28 of US7827581 to 802.11ac compliant wireless routers and access points. Claim 1 is directed to a system for
distributing orthogonal frequency division multiplexing (OFDM) signals carrying multimedia information throughout a multi-room building to multiple end
units. Dependent claim 6 further limits the system of claim 1 to being a modular system. Claim 28 adds the limitation that the OFDM signal transmissions
are spatially directed to the end units. A key aspect of claim 1 is that it requires the system to be able to transmit broadcast traffic (e.g. video streaming)
and other traffic (e.g. data communications, voice etc.) separately. This requirement is satisfied by multiple-user (MU) multiple-input multiple-output
(MIMO) technology, which enables multiple types of traffic to be carried in the same transmission, via a multi-user data frame. MU-MIMO was first
introduced by 802.11ac in 2013. A differentiating feature of claim 28 is that it requires directionality to the transmissions made from the system. The
capability was first introduced in 802.11n in 2009, and later improved in 802.11ac. In 2009, IEEE 802.11n introduced MIMO directed beamforming
techniques, which supported maximum of four space-time streams per transmission. This feature provided the capability to direct transmissions to one or
more diversely located end units. IEEE 802.11ac increases the maximum number of space-time streams to eight.

With a priority date of February 29, 2000, US7827581 predates the standard by 13 years. The standard uses orthogonal frequency division multiplexing as
well as multiple-input multiple-output (MIMO) technology both of which compensate for multi-path transmission effects that occur from radio frequency (RF)
line of sight (LOS) and RF non-LOS transmission paths, such as occur in multi-room buildings. OFDM technology provides adequate symbol width and guard
intervals so as to alleviate inter symbol interference (ISI) effects such as can occur due to multi-path, reflection and absorption phase induced losses. When
using broadcast/multicast transmission, 802.11ac routers and access points do not expect acknowledgement (ACK) messages from the end-users devices
upon the successful reception of packets.
                                               Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 12 of 29




US7827581 – CLAIM 1                                                                        Commentary & Evidence
                                                                                               {References at end}

1. A customer premises system in        Commentary:
which:
                                        IEEE 802.11ac wireless distribution systems include 802.11ac compliant wireless routers and access points.

                                        Evidence:
                                        “The single-link and multi-station enhancements supported by 802.11ac enable several new WLAN usage scenarios, such as
                                        simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files,
                                        wireless display, large campus/auditorium deployments, and manufacturing floor automation. [6]

                                        With the inclusion of USB 3.0 interface, 802.11ac access points and routers can use locally attached storage to provide various
                                        services that fully utilize their WLAN capacities, such as video streaming, FTP servers, and personal cloud services.[7] With storage
                                        locally attached through USB 2.0, filling the bandwidth made available by 802.11ac was not easily accomplished.” {1}

the terms:                              Commentary:

                                        IEEE 802.11ac is a wireless communication protocol that uses digital data packets, also known as data frames. Three types of data
a digital data packet is: a container
                                        frames are used: data frames, control frames and management frames.
of data defined by boundaries set
according to a protocol;                Evidence:

                                        “Three major frame types exist. Data frames are the pack horses of 802.11, hauling data from station to station. Several different
                                        data frame flavors can occur, depending on the network. Control frames are used in conjunction with data frames to perform area-
                                        clearing operations, channel acquisition and carrier-sensing maintenance functions, and positive acknowledgment of received
                                        data. Control and data frames work in conjunction to deliver data reliably from station to station. Management frames perform
                                        supervisory functions; they are used to join and leave wireless networks and move associations from access point to access
                                        point.” {2}




                                                                                                   {2}
                                               Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 13 of 29




US7827581 – CLAIM 1                                                                        Commentary & Evidence
                                                                                              {References at end}

communicate is: to transmit digital      Commentary:
data packets bi-directionally, with a
                                         IEEE 802.11ac supports bi-directional communication that involves the receiving end unit sending an acknowledgment message to
hand-shaking mechanism for each          the transmitter of a data frame for data frames that have been successfully received. The graphics shows station 1 transmitting a
digital data packet;                     data frame fragment to station 2, and station 2 responding with an acknowledgement message (ACK).

                                         Evidence:

                                         “Three major frame types exist. Data frames are the pack horses of 802.11, hauling data from station to station.” {2}

                                         “If the More Fragments bit in the Frame Control field is 0, no more fragments remain in the frame. The final fragment need only
                                         reserve the medium for its own ACK, at which point contention-based access resumes. The Duration field is set to the amount of
                                         time required for one short interframe space and the fragment acknowledgment. Figure 4-2 illustrates this process.” {2}




                                                                                                                             {2}

broadcast is: to transmit digital data   Commentary:
packets in one direction, with no
                                         IEEE 802.11ac supports broadcast transmission of data frames, in which case there the receiving end unit does not send an
hand-shaking mechanism for each          acknowledgement when it receives a data frame. In IEEE 802.11n (2009) the nomenclature for broadcast and multicast frames
                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 14 of 29




US7827581 – CLAIM 1                                                         Commentary & Evidence
                                                                                {References at end}

digital data packet;   changed to “group addressed” frames. Generally, group addressed frames are frames that are addressed to more than one
                       destination. The Quality of Service (QoS) control field of a data frame is a 16-bit field that identifies the traffic category or traffic
                       stream to which the frame belongs and other QoS-related information about the frame. The Ack Policy subfield (bits 5 and 6) of
                       the QoS control field is used to specify whether or not the data frame requires an acknowledgement. The combination of bit 5 = 1
                       and bit 6 = 0 is used for group addressed data frames to indicate that an acknowledgement is not required for the data frame.

                       Evidence:

                       “Frames transmitted to a broadcast or multicast destination (Address 1 has the group bit set) have a duration of 0. Such frames
                       are not part of an atomic exchange and are not acknowledged by receivers, so contention-based access to the medium can begin
                       after the conclusion of a broadcast or multicast data frame.” {2}




                                                                                                                 {8}

                       7.1.3.5 QoS Control field
                       “The QoS Control field is a 16-bit field that identifies the traffic category (TC) or traffic stream (TS) to which the frame belongs and
                       various other QoS-related information about the frame that varies by frame type and subtype.” {8}


                       7.1.3.5.3 Ack Policy subfield

                       Table 7-6—Ack Policy subfield in QoS Control field of QoS data frames
                                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 15 of 29




US7827581 – CLAIM 1                                                                       Commentary & Evidence
                                                                                             {References at end}




                                                                                                                    {8}

including:                             Commentary:

a wireless multimedia center (WMC)     An IEEE 802.11ac compliant wireless router has a Wide Area Network (WAN) port for connecting to a broadband modem. The
for reception on said premises from    broadband modem connects to an Internet service provider via a Cable, DSL, fiber optic line, or terrestrial antenna to receive
                                       signals carrying data that provides the Internet service. The Internet service provides many different data and program sources
one or more signal sources and for
                                       from servers connected to the Internet. The wireless router using 802.11ac (Wi-Fi) to communicate wirelessly to multiple Wi-Fi
distribution of segments of signals    clients simultaneously. The coverage area of a Wi-Fi network can be extended by connected to the wireless router to multiple
from said signal sources through the   Access Points (AP) is physically diverse locations.

wireless multimedia center             Evidence:

                                       “Router: This is the central device of a home network into which you can plug one end of a network cable. The other end of the
                                       cable goes into a networking device that has a network port. If you want to add more network devices to a router, you'll need
                                       more cables and more ports on the router. These ports, both on the router and on the end devices, are called Local Area Network
                                       (LAN) ports.” {3}

                                       “Wide-area network (WAN) port: Also known as the internet port. Generally, a router has just one WAN port. (Some business
                                       routers come with dual WAN ports, so one can use two separate internet services at a time.) On any router, the WAN port will be
                                       separated from the LAN ports, and is often distinguished by being a different color. A WAN port is used to connect to an internet
                                       source, such as a broadband modem.” {3}

                                       “Broadband modem: Often called a DSL modem or cable modem, a broadband modem is a device that bridges the internet
                                       connection from a service provider to a computer or to a router, making the internet available to consumers.” {3}

                                       “A wireless network is very similar to a wired network with one big difference: devices don't use cables to connect to the router
                                       and one another. Instead, they use radio wireless connections called Wi-Fi (Wireless Fidelity), which is a friendly name for the
                                                Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 16 of 29




US7827581 – CLAIM 1                                                                         Commentary & Evidence
                                                                                                {References at end}

                                         802.11 networking standards supported by the Institute of Electrical and Electronics Engineers (IEEE). Wireless networking devices
                                         don't need to have ports, just antennas, which sometimes are hidden inside the device itself. In a typical home network, there are
                                         generally both wired and wireless devices, and they can all talk to one another. In order to have a Wi-Fi connection, there needs to
                                         be an access point and a Wi-Fi client.” {3}

                                         “Access point: An access point (AP) is a central device that broadcasts a Wi-Fi signal for Wi-Fi clients to connect to. Generally,
                                         each wireless network, like those you see popping up on your phone's screen as you walk around a big city, belongs to one access
                                         point. You can buy an AP separately and connect it to a router or a switch to add Wi-Fi support to a wired network, but generally,
                                         you want to buy a wireless router, which is a regular router (one WAN port, multiple LAN ports and so on) with a built-in access
                                         point. Some routers even come with more than one access point (see discussion of dual-band and tri-band routers below).” {3}

                                         “Wi-Fi client: A Wi-Fi client or WLAN client is a device that can detect the signal broadcast by an access point, connect to it and
                                         maintain the connection. All recent laptops, phones and tablets on the market come with built-in Wi-Fi capability.” {3}

to a plurality of end units, in which:   Commentary:

                                         An IEEE 802.11ac compliant wireless router or access point is capable of communicating with many types of end units. Examples
                                         of the various types of end units, which are 802.11ac compliant Wi-Fi client devices is given in the table below. These Wi-Fi client
                                         devices include handheld devices, laptops, tablets, PCs, digital TVs and set-top boxes.

                                         Evidence:
                                           Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 17 of 29




US7827581 – CLAIM 1                                                                    Commentary & Evidence
                                                                                           {References at end}




                                                                                                                            {1}

the signals include video and/or    Commentary:
audio signals (hereinafter video)
                                    The wireless signals transmitted by an 802.11ac compliant wireless router or access point signals for video streaming and
and/or broadband communication      broadband data communications.
data;
                                    Evidence:

                                    802.11ac is the latest evolution of Wi-Fi, and it should be particularly good for gaming and HD video streaming. {4}

                                    “The single-link and multi-station enhancements supported by 802.11ac enable several new WLAN usage scenarios, such as
                                    simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files,
                                    wireless display, large campus/auditorium deployments, and manufacturing floor automation.” {1}

                                    “The last major revision to the main WiFi standard was 802.11ac, which was designed to dramatically increase the speed of data
                                    transfers. This is the first standard on the way to “Gigabit WiFi” where speeds can reach 1 Gbit/s, by far the fastest WiFi version to
                                    date. 802.11ac also runs solely on the less cluttered 5 GHz band and this higher frequency and modulation rate allows for a higher
                                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 18 of 29




US7827581 – CLAIM 1                                                                        Commentary & Evidence
                                                                                               {References at end}

                                       speed, at the expense of range compared with 2.4 GHz 802.11n or g.” {5}

the wireless multimedia center         Commentary:
receives all the signals and
                                       An IEEE 802.11ac compliant wireless router is capable of receiving all the WAN signals from a network connection at the premises
distributes segments of said signals   via a broadband modem. An internal access point in the wireless router and/or an external access point connected to the wireless
via a transmitter;                     router transmits segments of the WAN signals as requested by Wi-Fi clients. The wireless router or access point has an 802.11ac
                                       compliant transmitter for this purposes and supports multiple user – multiple input multiple output (MU-MIMO) transmission for
                                       this purpose.

                                       Evidence:

                                       Generally, a router has just one WAN port. {3}

                                       “A WAN port is used to connect to an internet source, such as a broadband modem.” {3}

                                       a broadband modem is a device that bridges the internet connection from a service provider to a computer or to a router, making
                                       the internet available to consumers.” {3}

                                       An access point (AP) is a central device that broadcasts a Wi-Fi signal for Wi-Fi clients to connect to. {3}

                                       You can buy an AP separately and connect it to a router or a switch to add Wi-Fi support to a wired network, but generally, you
                                       want to buy a wireless router, which is a regular router (one WAN port, multiple LAN ports and so on) with a built-in access point.
                                       {3]

                                       “Wi-Fi client: A Wi-Fi client or WLAN client is a device that can detect the signal broadcast by an access point, connect to it and
                                       maintain the connection.” {3}

                                       “With MU-MIMO, multiple simultaneous transmissions of different Wi-Fi tiers are sent to multiple devices at the same time,
                                       enabling them to connect at the speed each client needs. In other words, having a MU-MIMO Wi-Fi network is like having multiple
                                       wireless routers of different Wi-Fi tiers. Each of these "routers" is dedicated to each tier of devices in the network so that multiple
                                       devices can connect at the same time without slowing one another down. “{3}

the video signals are broadcast by     Commentary:
                                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 19 of 29




US7827581 – CLAIM 1                                                                       Commentary & Evidence
                                                                                              {References at end}

orthogonal frequency division
multiplexing (OFDM) in which all
                                       802.11ac supports MU-MIMO, which uses space-time coding of the OFDM signals to distinguish the multipath OFDM signals that
signals are added together and         are destined for the same end unit, and hence are to be combined according to MIMO techniques. The patent contemplated the
summed as an orthogonal array          use of coding OFDM signals.
having dimensions of time,             Evidence:
frequency and amplitude, to
                                       “Traditionally, radio engineers treated natural multipath propagation as an impairment to be mitigated. MIMO is the first radio
transmit spread spectrum
                                       technology that treats multipath propagation as a phenomenon to be exploited. MIMO multiplies the capacity of a radio link by
multiplexed signals, in which each     transmitting multiple signals over multiple, co-located antennas. This is accomplished without the need for additional power or
                                       bandwidth. Space–time codes are employed to ensure that the signals transmitted over the different antennas are orthogonal to
pulse including said signals has
                                       each other, making it easier for the receiver to distinguish one from another. Even when there is line of sight access between two
sufficiently long individual pulse     stations, dual antenna polarization may be used to ensure that there is more than one robust path.
widths to defeat multi-path,
                                       OFDM enables reliable broadband communications by distributing user data across a number of closely spaced, narrowband
reflection and absorption phase        subchannels.[1] This arrangement makes it possible to eliminate the biggest obstacle to reliable broadband communications,
induced losses;                        intersymbol interference (ISI). ISI occurs when the overlap between consecutive symbols is large compared to the symbols’
                                       duration. Normally, high data rates require shorter duration symbols, increasing the risk of ISI. By dividing a high-rate data stream
                                       into numerous low-rate data streams, OFDM enables longer duration symbols. A cyclic prefix (CP) may be inserted to create a
                                       (time) guard interval that prevents ISI entirely. If the guard interval is longer than the delay spread—the difference in delays
                                       experienced by symbols transmitted over the channel—then there will be no overlap between adjacent symbols and consequently
                                       no intersymbol interference. Though the CP slightly reduces spectral capacity by consuming a small percentage of the available
                                       bandwidth, the elimination of ISI makes it an exceedingly worthwhile tradeoff. “{6}

and:                                   Commentary:

                                       MU-MIMO uses multiple transmit and receive antennas to take advantage of multipath signal propagation to increase
the video signals are broadcast from
                                       communication bandwidth. Space-time coding is applied to the signal transmitted from each antenna so that signals destined to
the wireless multimedia center via     the same end unit can be combined, according to MIMO technology. This creates a separate and dedicated RF channel (by way of
                                       the space-time coding) for each end unit, which enables the medium (spectral band designated for Wi-Fi) to be shared
one or more separate and dedicated
                                       simultaneously among multiple end units. This operation is in contrast to 802.11a/b/g in which the medium is shared on a time-
RF channels to one or more end         multiplexed basis among the end units. The Very High Throughput (VHT) physical specification (PHY) of 802.11ac applies to
                                       individually addressed and group addressed transmission (see earlier discussion regarding broadcast/multicast transmissions now
units;
                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 20 of 29




US7827581 – CLAIM 1                                                     Commentary & Evidence
                                                                           {References at end}

                      referred to as group addressed transmissions). The VHT PHY extends the maximum number of space-time streams supported to
                      eight and provides support for downlink multi-user (MU) transmissions. A downlink MU transmission supports up to four users with
                      up to four space-time streams per user with the total number of space-time streams not exceeding eight. In 2009 IEEE 802.11n
                      introduced four MIMO streams but did not support MU transmissions.

                      Evidence:

                      “When transmitting a multi-user MIMO frame set, 802.11ac handles each individual user separately up to the point at which
                      signals are combined for the analog frontend in the spatial mapper. Figure 4-17 shows a highly simplified block diagram of a two-
                      user MIMO transmission system. Each user’s input is treated independently in the digital system, where it is padded and
                      scrambled and has forward error correction applied. Individual transmissions in a multi-user MIMO system can be coded
                      independently, so one user may have convolutional coding and a second user may use LDPC. Each transmission is modulated at
                      its own rate, and may or may not have STBC applied. Multiple user transmissions are only combined together in the spatial
                      mapper, at which point the steering matrix derived from the sounding process is applied to the collective data of all users.” {7}

                      “The most important task for a receiver of a multi-user transmission is to determine how to get at its own transmission within the
                      multi-user stream of data while ignoring all the others. When decoding the transmissions, a receiver can process not only its own
                      stream’s VHT-modulated training fields, but also the other streams in the transmission. For obvious reasons, the other streams are
                      called interfering streams. 802.11ac places no requirement on a station to decode the interfering data streams, but doing so will
                      reduce the effects of interference.” {7}
                             Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 21 of 29




US7827581 – CLAIM 1                                                    Commentary & Evidence
                                                                           {References at end}




                                                                                                            {7}

                      “22. Very High Throughput (VHT) PHY specification

                      22.1 Introduction
                      22.1.1 Introduction to the VHT PHY
                      Clause 22 specifies the PHY entity for a very high throughput (VHT) orthogonal frequency division multiplexing (OFDM) system.
                                               Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 22 of 29




US7827581 – CLAIM 1                                                                         Commentary & Evidence
                                                                                                {References at end}

                                        In addition to the requirements in Clause 22, a VHT STA shall be capable of transmitting and receiving
                                        PPDUs that are compliant with the mandatory PHY specifications defined in Clause 20.
                                        The VHT PHY is based on the HT PHY defined in Clause 20, which in turn is based on the OFDM PHY defined in Clause 18. The VHT
                                        PHY extends the maximum number of space-time streams supported to eight and provides support for downlink multi-user (MU)
                                        transmissions. A downlink MU transmission supports up to four users with up to four space-time streams per user with the total
                                        number of space-time streams not exceeding eight.

                                        NOTE—A VHT SU PPDU includes individually addressed and group addressed transmissions.” {9}

and                                     Commentary:

                                        An 802.11ac wireless router or access point uses a prioritized queue mechanism to control which segments of signals are included
optionally, the end units
                                        in multi-user frame transmissions. The queue is filled depending on the communication needs of applications that are running on
communicate simultaneously with         the end unit devices, such as voice, data and video applications. The end units communicate in a bi-directional manner with the
the wireless multimedia center, via     router or access point depending on a channel acquisition procedure. The first figure shows an example of a multi-user frame
a separate bi-directional wideband      simultaneously carrying voice, video and best effort data packets, which may include group addressed (broadcast/multicast) data
                                        packets (e.g. for a video application) and unicast data packets (e.g. for voice and data applications, as well as control of the video,
data pipe (WDP) which provides, as      voice and data applications). The second figure shows an example channel assignment for accessing a wideband pipe, which can
demanded, control for the video         be a combination one, two, four or eight 20 MHz channels.
channels, data transfer, or plain old
                                        Evidence:
telephone service, wherein said
                                        “With MU-MIMO, multiple simultaneous transmissions of different Wi-Fi tiers are sent to multiple devices at the same time,
wireless multimedia center controls
                                        enabling them to connect at the speed each client needs. In other words, having a MU-MIMO Wi-Fi network is like having multiple
which segments of which signals are     wireless routers of different Wi-Fi tiers. Each of these "routers" is dedicated to each tier of devices in the network so that multiple
distributed to each end unit; the       devices can connect at the same time without slowing one another down.” {3}
video signals are broadcast
                                        “Multi-user MIMO systems retain the same four queues for voice, video, best effort, and background traffic originally developed as
independently without the presence      part of the 802.11 quality of service architecture.” {7}
of communication signals and/or are
                                        “In this figure, there is a relatively long frame at the head of the voice queue destined for the phone. When the AP gains control of
broadcast simultaneously with the       the channel to transmit the voice frame to the phone, the voice access category becomes the primary AC. The AP begins
communication signals.                  constructing a multi-user frame, and can now consider other frames and other access categories for transmission.”{7}
                             Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 23 of 29




US7827581 – CLAIM 1                                                      Commentary & Evidence
                                                                            {References at end}

                      “For instance, within the transmit queues in the AP it is possible to select a video frame for one laptop and two best-effort data
                      frames for the other laptop while retaining the same overall frame transmission time, provided that the two laptop devices are
                      located in directions that are not subject to causing inter-user interference. Even if there are other frames available, such as the
                      background frame shown to the fourth station in Figure 4-20, they may not be included in a multi-user transmission if the receiver
                      is not spatially distinct.” {7}




                                                                                                                {7}

                      “To help with dividing up airtime between channels, 802.11ac introduces the terminology of primary and secondary (or, more
                            Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 24 of 29




US7827581 – CLAIM 1                                                    Commentary & Evidence
                                                                           {References at end}

                      formally, non-primary) channels. The primary channel is the channel used to transmit something at its native bandwidth.” {7}




                                                                                                            {7}
                                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 25 of 29




US7827581 – CLAIM 6                                                                     Commentary & Evidence
                                                                                           {References at end}

6. A system according to claim 1 in   Commentary:
which the system is modular
                                      An IEEE 802.11ac wireless distribution system may an include 802.11ac compliant wireless router connected to multiple access
                                      points. The access points may have different primary channel assignments. This facilitates simultaneous service to a much larger
                                      number of end units over a larger geographical area as compared to a system with a single wireless router with only one internal
                                      access point in it.

                                      Evidence:


                                      “In a network designed for 802.11ac capacity, generally the APs will be placed where they are needed for 5 GHz coverage. In a
                                      network designed for 802.11ac capacity, the network will be quite dense because of the high SNR requirements to support the
                                      256-QAM rates (MCS 8 and 9). As a result, there are likely to be places in your network where a dual-radio device does not make
                                      sense. Figure 5-1 illustrates one example of this. Four APs are used to provide high-quality 802.11ac coverage. However, due to
                                      the longer usable range of 2.4 GHz radio signals, even when turning the power down, three APs are sufficient to provide coverage
                                      at 2.4 GHz. One of the APs does not need to activate its 2.4 GHz radio.” {7}

                                      “A common method of adding 802.11ac capacity to an existing network is to add an 802.11ac radio to a place in space where 5
                                      GHz coverage needs improvement. Such “infill” APs need only be 5 GHz–capable, but should come from the same vendor as the
                                      dual-radio devices already used on your network to ensure that the roaming, band steering, and load-balancing capabilities work
                                      with the rest of the network.” {7}
                      Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 26 of 29




US7827581 – CLAIM 6                                     Commentary & Evidence
                                                           {References at end}




                                                                                 {7}
                                              Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 27 of 29




US7827581 – CLAIM 28                                                                     Commentary & Evidence
                                                                                            {References at end}

28. A system according to claim 1    Commentary:
in which the one of the dimensions
                                     In 2009, IEEE 802.11n introduced MIMO transmission capability, which supports directed beamforming. Beamforming enables
of the transmission is direction.    transmissions to be spatially directed to a one or more diversely located receivers. In 2013, IEEE 802.11ac extended the maximum
                                     number of space-time streams supported from four streams in 802.11n to eight in 802.11ac. The Very High Throughput (VHT)
                                     physical specification (PHY) of 802.11ac applies to individually addressed and group addressed transmission (see the earlier
                                     discussion regarding broadcast/multicast transmissions now referred to as group addressed transmissions). The VHT PHY also
                                     provides support for downlink multi-user (MU) transmissions. A downlink MU transmission supports up to four users with up to four
                                     space-time streams per user with the total number of space-time streams not exceeding eight. The following figure depicts
                                     directed space-time streams being transmitted to end units. Note that either the transmission depicted by the blue arrows (i.e.
                                     eight streams) or the transmission depicted by the green arrows and the red arrows (i.e. total of eight streams) would occur
                                     simultaneously, so as not to exceed the maximum of eight streams.

                                     Evidence:


                                     “22. Very High Throughput (VHT) PHY specification

                                     22.1 Introduction
                                     22.1.1 Introduction to the VHT PHY
                                     Clause 22 specifies the PHY entity for a very high throughput (VHT) orthogonal frequency division multiplexing (OFDM) system.
                                     In addition to the requirements in Clause 22, a VHT STA shall be capable of transmitting and receiving
                                     PPDUs that are compliant with the mandatory PHY specifications defined in Clause 20.
                                     The VHT PHY is based on the HT PHY defined in Clause 20, which in turn is based on the OFDM PHY defined in Clause 18. The VHT
                                     PHY extends the maximum number of space-time streams supported to eight and provides support for downlink multi-user (MU)
                                     transmissions. A downlink MU transmission supports up to four users with up to four space-time streams per user with the total
                                     number of space-time streams not exceeding eight.

                                     NOTE—A VHT SU PPDU includes individually addressed and group addressed transmissions.” {9}
                       Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 28 of 29




US7827581 – CLAIM 28                                     Commentary & Evidence
                                                            {References at end}




                                                                                          {7}
                                             Case 6:21-cv-00587-ADA Document 1-3 Filed 06/09/21 Page 29 of 29



{1} New scenarios and configurations https://en.wikipedia.org/wiki/IEEE_802.11ac
{2} 802.11 Wireless Networks: The Definitive Guide, 2nd Edition, Chapter 4, 802.11 Framing in Detail https://www.safaribooksonline.com/library/view/80211-wireless-
networks/0596100523/ch04.html
{3} Home networking: Everything you need to know https://www.cnet.com/how-to/home-networking-explained-part-1-heres-the-url-for-you/
{4} 802.11ac: what you need to know http://www.techradar.com/news/networking/wi-fi/802-11ac-what-you-need-to-know-1059194
{5} WiFi standards explained: what you should know about the new 802.11 ad, ah & af standards http://www.androidauthority.com/wifi-standards-explained-802-11b-g-n-
ac-ad-ah-af-666245/
{6} MIMO-OFDM https://en.wikipedia.org/wiki/MIMO-OFDM
{7} 802.11ac A Survival Guide, Chapter 4: Beamforming in 802.11ac http://chimera.labs.oreilly.com/books/1234000001739/ch04.html
{8} IEEE Std 802.11n-2009
{9} IEEE Std 802.11ac-2013
